Title: To Thomas Jefferson from Josias Wilson King, 10 April 1807
From: King, Josias Wilson
To: Jefferson, Thomas


                        
                            Sir,
                            
                            City of Washington, April 10th 1807.
                        
                        The death of Mr. John Beckley having vacated the office of Librarian to Congress, I beg leave Sir, to renew
                            the application I had the honor to make at the time of the passing of the act establishing the Library—Altho’ I was
                            disappointed in that application, yet the arrangement of the Library and duties of the appointment devolved on and were by
                            me performed for a considerable time, being then a clerk in the office of the House of Representatives of the United
                            States.
                        I deem it Sir, unnecessary to forward the recommendations for your perusal, which I had the honor to transmit
                            you on my former application, but Sir, you will very much gratify and relieve a family, who at present seek assistance
                            from the government of their native Country. 
                  I have the Honor to be, With Great Respect, Sir, Your Obt Hle: Servt.
                        
                            Josias Wilson King
                            
                        
                    